Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

               DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 21-BG-75

                      IN RE MOHAMED ALAMGIR, RESPONDENT.

                       A Disbarred Member of the Bar of the
                       District of Columbia Court of Appeals
                           (Bar Registration No. 447715)

              On Report and Recommendation of a Hearing Committee of
                      the Board on Professional Responsibility
                           (DDN 272-19; BDN 19-BD-71)

(Argued May 26, 2022                                  Decided September 8, 2022)

      Abraham C. Blitzer for respondent.

      Myles V. Lynk, Senior Assistant Disciplinary Counsel, with whom Julia L.
Porter, Deputy Disciplinary Counsel, and William R. Ross, Assistant Disciplinary
Counsel, were on the brief, for Disciplinary Counsel.

      Before BLACKBURNE-RIGSBY, Chief Judge, and EASTERLY and MCLEESE,
Associate Judges.


      PER CURIAM: Mr. Alamgir was disbarred in 2004 and now seeks to be

reinstated.    The Hearing Committee recommends reinstatement.         We deny

reinstatement.
                                           2

                                   I. Background



      A disbarred attorney seeking reinstatement must prove fitness to resume the

practice of law by clear and convincing evidence. In re Yum, 187 A.3d 1289,

1291-92 (D.C. 2018) (per curiam); D.C. Bar R. XI, § 16(d)(1)(a-b) (disbarred

attorney must prove by clear and convincing evidence that attorney possesses

requisite “moral qualifications, competency, and learning in law” and that

reinstatement “will not be detrimental to the integrity and standing of the Bar,”

detrimental to “the administration of justice,” or “subversive to the public interest”).

The following factors are considered in determining whether a disbarred attorney

has made the required showing:

      (1) the nature and circumstances of the misconduct for which the
      attorney was disciplined; (2) whether the attorney recognizes the
      seriousness of the misconduct; (3) the attorney’s conduct since
      discipline was imposed, including the steps taken to remedy past
      wrongs and prevent future ones; (4) the attorney’s present character;
      and (5) the attorney’s present qualifications and competence to practice
      law.

In re Roundtree, 503 A.2d 1215, 1217 (D.C. 1985).



      “The first Roundtree factor is of primary importance in considering the

petition for reinstatement.” In re Yum, 187 A.3d at 1292 (internal quotation marks

omitted). When the disbarred attorney’s misconduct is “closely bound up with [the
                                          3

disbarred attorney’s] role and responsibilities as an attorney,” we apply “heightened

scrutiny to the other Roundtree factors.” Id. (internal quotation marks omitted).

“Although we place great weight on the recommendations of the . . . Hearing

Committee, this court has the ultimate authority to decide whether to grant a petition

for reinstatement.” Id. at 1291 (internal quotation marks omitted).



      The Hearing Committee held an evidentiary hearing and made extensive

findings of fact. In sum, the evidence and findings were as follows.



                            A. Underlying Misconduct



      The nature and circumstances of Mr. Alamgir’s underlying misconduct appear

to be undisputed. Mr. Alamgir was convicted of 164 felony counts, for the offenses

of conspiracy, immigration fraud, and money laundering. In a course of criminal

conduct that began in 1996 and lasted for at least seven years, Mr. Alamgir charged

immigrant clients a premium to submit fraudulent immigration documents in order

to illegally obtain employment visas on their behalf. The criminal conduct netted

Mr. Alamgir at least $2.75 million, and Mr. Alamgir bought at least five properties

with proceeds of the criminal conduct.
                                          4

      To help carry out his criminal conduct, Mr. Alamgir recruited his paralegal to

forge employer signatures; paid employers to claim falsely that clients worked for

them; laundered proceeds through bank accounts of his relatives and friends; and

coached his clients on what lies to tell immigration officials to obtain their

employment visas.



      Mr. Alamgir pleaded guilty, and he agreed to forfeit $2 million in the form of

a money judgment. Mr. Alamgir also agreed to sell at least two of five properties

that he obtained with the proceeds of his criminal conduct and to provide the

proceeds of those sales to the United States.



      Mr. Alamgir’s paralegal pleaded guilty to conspiring to defraud the United

States in connection with Mr. Alamgir’s criminal conduct. One of Mr. Alamgir’s

family members, whose bank account Mr. Alamgir used to launder money, lost his

job after pleading guilty to participating in the criminal conduct. Many employers

also pleaded guilty to their involvement in the criminal conduct, and one employer

was deported.



      The Hearing Committee concluded that Mr. Alamgir engaged in grave

misconduct that was closely bound up with his role and responsibilities as an
                                          5

attorney. The Hearing Committee therefore stated that it would apply heightened

scrutiny to the remaining Roundtree factors.



                   B. Recognition of Seriousness of Misconduct



      Mr. Alamgir testified that he recognized the seriousness of his criminal

conduct and took full responsibility for that conduct. Mr. Alamgir also testified that

he regretted the pain his criminal conduct caused the legal community and his

friends, family, clients, and colleagues. Mr. Alamgir, however, was unable to testify

in any detail about what happened to those directly harmed by or involved in his

criminal conduct. Mr. Alamgir did testify that he believed that the family member

who lost his job later found employment, that one of the employers involved was

deported, and that many of the clients involved were not deported. Mr. Alamgir

apparently did not refund any fees to his clients or pay any of his clients’ resulting

attorney’s fees.



      Regarding the money judgment, Mr. Alamgir sold two properties and used the

proceeds and other funds to pay about $700,000 of the $2 million money judgment.

Mr. Alamgir testified that the United States waived the rest of what was owed on the

money judgment because most of the proceeds of Mr. Alamgir’s criminal conduct
                                         6

were bound up in properties that lost value. To support this testimony, Mr. Alamgir

provided a copy of a “Certificate of Release of Lien” issued by the United States,

which indicated that the remaining balance of the money judgment had been waived.

Mr. Alamgir, however, failed to provide a clear explanation of what happened to the

other three properties. At times Mr. Alamgir seemed to deny that he had owned the

properties, and he also suggested that he lost one or more of the properties to tax

sales or other civil litigation.



       The Hearing Committee credited Mr. Alamgir’s testimony that he recognized

the seriousness of his misconduct and regretted the harm he caused his family,

friends, and clients. The Hearing Committee acknowledged Mr. Alamgir’s failure

to explain in detail what happened to the remaining proceeds of his criminal conduct,

but the Hearing Committee nevertheless credited Mr. Alamgir’s testimony that the

proceeds had been invested in properties that had declined in value.



                 C. Subsequent Conduct/Remedying Past Wrongs



       After his disbarment, Mr. Alamgir volunteered with several Bangladeshi-

American civil and charitable associations, serving in leadership roles. Mr. Alamgir

also volunteered with an organization that helps people who have suffered strokes
                                          7

and other medical conditions. While working with these organizations, Mr. Alamgir

was recognized for his fundraising, years of service, and community involvement.

Mr. Alamgir also stayed active in the legal community by working as a paralegal on

immigration matters, often for little or no pay.



      The Hearing Committee acknowledged that Mr. Alamgir could have done a

better job of explaining how his public service served to remedy his past wrongs.

The Hearing Committee concluded, however, that Mr. Alamgir’s criminal conduct

had harmed the immigration system and the Bangladeshi community. In the Hearing

Committee’s view, Mr. Alamgir’s charitable work helped to remedy those harms,

by focusing on assistance to immigrants and by countering the “shame” that Mr.

Alamgir’s criminal conduct had brought upon the Bangladeshi community.



                               D. Present Character



      Mr. Alamgir called several character witnesses:          Mr. Karmakar, Mr.

Chowdhury, Mr. Gomes, and Mr. Haleem. Those witnesses testified that Mr.

Alamgir was a good person, but they had limited information about the nature of Mr.

Alamgir’s underlying misconduct. Mr. Karmakar knew that Mr. Alamgir had made

unethical choices related to his role as an immigration attorney, but he did not know
                                          8

the details. Mr. Chowdhury thought that Mr. Alamgir had been convicted for

money-laundering, forging immigration documents, and overcharging clients, but he

also did not “know the specifics.” Mr. Gomes knew nothing about Mr. Alamgir’s

underlying misconduct. Mr. Haleem knew that Mr. Alamgir had “made some

mistakes” and had been incarcerated, but Mr. Haleem knew none of the details.



      The Hearing Committee recognized that Mr. Alamgir’s character witnesses

did not have a complete understanding of the criminal conduct for which Mr.

Alamgir was disbarred. In the Hearing Committee’s view, however, the character

witnesses had sufficient understanding that Mr. Alamgir’s misconduct was

“serious.” Moreover, the witnesses had a detailed understanding of Mr. Alamgir’s

subsequent charitable and humanitarian work. The Hearing Committee concluded

that the character traits that led to Mr. Alamgir’s disbarment no longer existed.



                       E. Qualifications and Competence



      After his disbarment, Mr. Alamgir took over 200 hours of Continuing Legal

Education courses. Mr. Alamgir also worked part time for over two years as a

paralegal for firms dealing in immigration law. One of the attorneys for whom Mr.

Alamgir worked, however, had been suspended twice by the Pennsylvania Bar, once
                                         9

for submitting false documents in immigration cases and once for making a false

statement of material fact to an immigration court.



      The Hearing Committee acknowledged that the prior disciplinary record of

Mr. Alamgir’s supervising attorney was relevant to that attorney’s credibility.

Nevertheless, the Hearing Committee found that Mr. Alamgir was qualified and

competent to practice law in the District of Columbia.



                                  F. Conclusion



      A majority of the Hearing Committee concluded that Mr. Alamgir had proven

by clear and convincing evidence that he was fit to practice law in the District of

Columbia. The Hearing Committee therefore recommended that Mr. Alamgir be

reinstated. One member dissented, concluding that Mr. Alamgir’s evidence of

“generalized good work” was insufficient to show by clear and convincing evidence

that Mr. Alamgir had taken steps to remedy his past wrongs.
                                          10

                                    II. Analysis



      Disciplinary Counsel raises two threshold arguments. First, Disciplinary

Counsel argues that Mr. Alamgir is not eligible to seek reinstatement because he

failed to comply with the requirements of D.C. Bar R. XI, § 14(g), which requires

disbarred attorneys to promptly file an affidavit with this court and the Board on

Professional Responsibility attesting, among other things, that the attorney gave

notice of the disbarment to clients and adverse parties. See D.C. Bar R. XI, § 16(c)

(“[A] disbarred attorney shall not be eligible for reinstatement until five years shall

have elapsed following the attorney’s compliance with section 14.”). Second,

Disciplinary Counsel argues that Mr. Alamgir’s underlying misconduct was so

serious that Mr. Alamgir should be deemed categorically ineligible for

reinstatement. We do not reach either of those arguments. Rather, we assume for

current purposes that Mr. Alamgir is eligible to be reinstated and that Mr. Alamgir’s

prior misconduct does not categorically preclude reinstatement.



      We acknowledge that Mr. Alamgir provided substantial evidence in support

of his petition.   We also acknowledge the “great weight” this court gives to

recommendations of the Hearing Committee concerning petitions for reinstatement.
                                         11

In re Yum, 187 A.3d at 1291 (internal quotation marks omitted). We nevertheless

deny Mr. Alamgir’s petition.



      Mr.    Alamgir’s    underlying   misconduct     was   extraordinarily   grave,

extraordinarily extensive, and directly connected to his work as an attorney. It is

undisputed that we therefore must give heightened scrutiny to the remaining

Roundtree factors. In re Yum, 187 A.3d at 1292. More specifically, we conclude

that Mr. Alamgir’s “egregious” misconduct “weighs heavily against reinstatement.”

In re Fogel, 679 A.2d 1052, 1055 (D.C. 1996). In light of that misconduct, Mr.

Alamgir would have needed to present a truly compelling case in order to establish

by clear and convincing evidence that he should be reinstated. We conclude that

Mr. Alamgir fell short of such a showing.



      First, the evidence was murky on the question whether Mr. Alamgir took

reasonable steps to remedy his past wrongs by fully divesting himself of his

unlawfully obtained proceeds. It is clear that Mr. Alamgir did not fully satisfy the

original $2 million judgment, instead paying only about $700,000. Although the

United States apparently eventually released Mr. Alamgir from that judgment, there

was no direct evidence as to why the United States did so. Mr. Alamgir testified that

the United States waived the remaining $1.3 million owed on the money judgment
                                        12

because his properties lost value, but he provided no documentation detailing that

this was why the United States waived the rest of the money judgment. Mr.

Alamgir’s testimony also was very unclear about the disposition of the properties he

obtained using illegal proceeds.



      Second, we are troubled by Mr. Alamgir’s apparent failure to take any steps

to try to make amends to the people whom he harmed through his criminal conduct,

including his paralegal, friends, family, and clients. Mr. Alamgir apparently had

little knowledge about or interest in the consequences of his criminal conduct for

others.



      Third, Mr. Alamgir’s character witnesses knew too few details of Mr.

Alamgir’s misconduct to give their testimony much weight. See, e.g., In re Cleaver-

Bascombe, 220 A.3d 266, 269-71 (D.C. 2019) (per curiam) (denying reinstatement

petition where attorney’s character witnesses “were not familiar with the details of

[attorney’s] original misconduct and/or were not aware of [attorney’s] false

bankruptcy filings”); In re Yum, 187 A.3d at 1292-93 & n.2 (denying reinstatement

petition where attorney’s character witnesses were “unfamiliar with the details of

[attorney’s] misconduct,” because character witnesses only knew “misconduct

related to attorney’s fees” and “arose from ‘miscommunications’ with a client”); see
                                          13

generally id. at 1292 (“A petitioner [seeking reinstatement] is expected to put on live

witnesses familiar with the underlying misconduct who can provide credible

evidence of petitioner’s present good character.”) (internal quotation marks

omitted).



      On the last point, Mr. Alamgir cites a case in which this court granted

reinstatement even though the disbarred attorney’s character witnesses were not

familiar with the details of the attorney’s prior misconduct. In re Bettis, 644 A.2d

1023, 1029-30 (D.C. 1994). In In re Bettis, however, “we were not applying the

heightened scrutiny that we apply here in light of the egregiousness of [Mr.

Alamgir’s] misconduct and its close relation to [Mr. Alamgir’s] role and

responsibilities as an attorney.” In re Fogel, 679 A.2d at 1056 n.9 (brackets and

internal quotation marks omitted).



      Fourth, we are also troubled by the fact that the immigration attorney for

whom Mr. Alamgir has been working had herself been twice disciplined for

dishonest conduct in connection with immigration proceedings. Mr. Alamgir’s

decision to work for an employer with such a history raises some reasonable doubt

about the depth of Mr. Alamgir’s professed commitment to put his own dishonest

conduct in such proceedings behind him.
                                        14

      In sum, we conclude that Mr. Alamgir failed to demonstrate by clear and

convincing evidence that he is fit to be reinstated. We therefore deny Mr. Alamgir’s

petition for reinstatement.



                                                   So ordered.